Frank D. Celebrezze Jr., Presiding Judge,
dissenting.
{¶ 18} I respectfully dissent because I believe that the record shows that appellant knowingly, intelligently, and voluntarily pleaded guilty to one count of involuntary manslaughter and one count of felonious assault and that the trial court properly denied her motion to withdraw her plea. Therefore, I would affirm.
{¶ 19} Under Crim.R. 32.1, “[a] motion to withdraw a plea of guilty or no contest may be made only before sentence is imposed; but to correct a manifest injustice the court after sentence may set aside the judgment of conviction and permit the defendant to withdraw his or her plea.”
{¶ 20} The decision to grant or deny a motion to withdraw lies within the sound discretion of the trial court. State v. Smith (1977), 49 Ohio St.2d 261, 3 O.O.3d 402, 361 N.E.2d 1324, at paragraph two of the syllabus. To constitute an abuse of discretion, the ruling must be more than legal error; it must be unreasonable, arbitrary, or unconscionable. Blakemore v. Blakemore (1983), 5 Ohio St.3d 217, 5 OBR 481, 450 N.E.2d 1140.
{¶ 21} In support of her motion to withdraw her guilty plea, appellant argues that she was denied effective assistance of counsel. In order to substantiate a claim of ineffective assistance of counsel, the appellant is required to demonstrate that (1) the performance of defense counsel was seriously flawed and deficient and (2) the result of the appellant’s trial or legal proceeding would have been different had defense counsel provided proper representation. Strickland v. Washington (1984), 466 U.S. 668, 104 S.Ct. 2052, 80 L.Ed.2d 674. In reviewing a claim of ineffective assistance of counsel, it must be presumed that a properly licensed attorney executes his legal duty in an ethical and competent manner. State v. Smith (1985), 17 Ohio St.3d 98, 17 OBR 219, 477 N.E.2d 1128.
{¶ 22} In support of her motion, appellant attached three affidavits: one each from herself, her mother, and Heidi Straubhaar. But for these affidavits, there is no evidence that appellant’s attorney gave her the alleged erroneous advice, and trial counsel is entitled to a strong presumption that her conduct fell within the range of reasonable professional assistance. State v. Cook (1992), 65 Ohio St.3d 516, 524-525, 605 N.E.2d 70. Further, Straubhaar’s affidavit reports only what Mays told Straubhaar about the jail-time credit. Finally, the affidavit of appellant’s mother indicates that the attorney told her about the jail-time credit after the plea hearing had already taken place.
*688(¶ 23} The good faith, credibility, and weight of the movant’s assertions in support of the motion are matters to be resolved by the trial court. State v. Smith, (1977), 49 Ohio St.2d 261, 264, 3 O.O.3d 402, 361 N.E.2d 1324. “When affidavits are offered in support of a petition for postconviction relief, the court has the authority to weigh the credibility of those affidavits and deny based upon its assessment of them.” State v. Caldero, Cuyahoga App. No. 83729, 2004-Ohio-2337, 2004 WL 1047697, citing State v. Yearby (May 1, 2002), Cuyahoga App. No. 79000, 2002 WL 120530.
{¶ 24} “A trial court need not hold an evidentiary hearing on a motion to withdraw a plea if the only evidence provided consists of affidavits from interested parties which conflict with the facts elicited at the plea hearing.” Caldero at ¶ 8. Additionally, “[a]n evidentiary hearing on a post-sentence motion to withdraw a guilty plea is not required if the facts, as alleged by the defendant and accepted as true by the court, would not require that the guilty plea be withdrawn. Generally, a self-serving affidavit * * * is insufficient to demonstrate manifest injustice.” State v. Wilkey, Muskingum App. No. CT2005-0050, 2006-Ohio-3276, 2006 WL 1745065, ¶ 26.
{¶ 25} Further, in State v. Woolfolk (Mar. 22, 2001), Cuyahoga App. No. 76671, 2001 WL 280134, this court held that it was not an abuse of discretion for the trial court to discount affidavits from an appellant and the appellant’s girlfriend because of the relationship between the affiants. Clearly, in the instant case, appellant’s mother is an interested party; thus, the trial court did not abuse its discretion when it denied appellant’s motion without holding a hearing.
{¶ 26} After weighing the credibility of the motion and the affiants, without a hearing, the trial judge correctly denied appellant’s motion.
{¶ 27} The trial court also properly complied with the requirements of Crim.R. 11(C). Crim.R. 11(C) provides:
{¶ 28} “(2) In felony cases the court may refuse to accept a plea of guilty or a plea of no contest, and shall not accept [such a plea] without first addressing the defendant personally and * * *:
{¶ 29} “(a) Determining that [he] is making the plea voluntarily, with understanding of the nature of the charges and of the maximum penalty involved and, if applicable, that [he] is not eligible for probation * * *.
{¶ 30} “(b) Informing [him] of and determining that [he] understands the effect of the plea of guilty or no contest, and that the court, upon acceptance of the plea, may proceed with judgment and sentence.
{¶ 31} “(c) Informing [him] and determining that [he] understands that by the plea [he] is waiving the rights to jury trial, to confront witnesses against him * * *, to have compulsory process for obtaining witnesses in [his] favor, and to *689require the state to prove [his] guilt beyond a reasonable doubt at a trial at which [he] cannot be compelled to testify against himself * *
{¶ 32} In order to comply with Crim.R. 11(C), a trial court must determine whether the defendant fully comprehends the consequences of her plea of guilty. Such a determination is made through an oral dialogue between the trial court and the defendant who is entering the plea of guilty.
{¶ 33} A review of the trial court’s journal entry shows that appellant’s plea was knowingly, intelligently, and voluntarily made. At the hearing, appellant was advised of her constitutional rights. Appellant indicated that she wished to make a plea and that she understood that she was giving up trial rights, including her right to a jury trial. She stated that she was not under the influence of any drugs or alcohol, that she was satisfied with her legal representation, and that no one had made any promises in order to induce her to change her plea. At no time during the plea hearing did appellant inform the court, or ask questions about, a three-to-one jail-time credit. After finding that appellant “knowingly [and] voluntarily entered her plea with a full understanding of her constitutional and trial rights,” the judge accepted appellant’s plea.
{¶ 34} In conclusion, after a review of the plea-hearing transcript, there is no evidence of a manifest injustice in this case. “The plea transcript has greater probative value than the affidavit^]” submitted by appellant. Caldero, 2004-Ohio-2337, 2004 WL 1047697 at ¶ 9. Therefore, the trial court did not abuse its discretion when, without a hearing, it denied appellant’s motion to withdraw her guilty plea. Accordingly, appellant’s first and second assignments of error should be overruled.